FILED
                            NOT FOR PUBLICATION                             NOV 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10642

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00408-FJM

  v.
                                                 MEMORANDUM*
JESUS VENEGAS-LARES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Jesus Venegas-Lares appeals from the district court’s judgment and

challenges the 77-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Venegas-Lares contends that the district court procedurally erred by failing

to address his argument that he was entitled to a variance because his prior felony

conviction that resulted in a 16-level sentencing enhancement was different in kind

and seriousness from other crimes of violence that trigger the same enhancement.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

entertained Venegas-Lares’s arguments and adequately explained the sentence.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc)

      Venegas-Lares also argues that his sentence is substantively unreasonable

because the district court should have granted him a cultural assimilation departure

and varied downward to avoid creating a unwarranted sentencing disparity between

him and defendants with more violent and dangerous prior felony convictions. Our

review of a district court’s exercise of discretion to depart or vary on the basis of

cultural assimilation is limited to determining whether the court imposed a

substantively reasonable sentence. See United States v. Vasquez-Cruz, 692 F.3d
1001, 1005-08 (9th Cir. 2012), cert. denied, 2013 WL 1841816 (U.S. Oct. 7,

2013). The district court did not abuse its discretion in imposing Venegas-Lares’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the

bottom of the Guidelines range is substantively reasonable in light of the 18 U.S.C.


                                           2                                     12-10642
§ 3553(a) sentencing factors and the totality of the circumstances, including

Venegas-Lares’s extensive criminal history, the need to afford adequate deterrence,

and to protect the public. See id.; see also U.S.S.G. § 2L1.2 cmt. n.8 (“[A cultural

assimilation] departure should be considered only . . . [where it] is not likely to

increase the risk to the public from further crimes of the defendant.”).

      AFFIRMED.




                                           3                                     12-10642